             Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 1 of 12



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada Bar Number 13644
   DANIEL D. HOLLINGSWORTH
 3 Assistant United States Attorney
   Nevada Bar No. 1925
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   Daniel.Hollingsworth@usdoj.gov
 6 Attorneys for the United States

 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9 IN RE MATTER OF PENDING                           Case No. 2:20-CV-862-MMD
   ADMINISTRATIVE FORFEITURES AND
10 FILING CIVIL FORFEITURE                           Ex Parte Application For Extension of
   COMPLAINTS                                        Time for ATF and DEA to Commence
11                                                   Administrative Proceedings, to Process
                                                     filed Administrative Claims, for United
12                                                   States Attorney’s Office to file Civil
                                                     Forfeiture Complaints, and Order
13                                                   (Third Request)

14          The United States of America moves this Court on behalf of the Bureau of Alcohol,

15 Tobacco, Firearms, and Explosives (ATF) and the Drug Enforcement Administration

16 (DEA) in this district for a 60 day extension of time (1) to commence administrative

17 forfeiture proceedings and (2) to process and to send filed administrative claims to the

18 United States Attorney’s Office for the District of Nevada (USAO) and (3) for the USAO to

19 file civil forfeiture in rem actions within 90 days of the filed administrative claim with the

20 federal seizing agency from July 15, 2020, to, and including, September 13, 2020, because of

21 the national health emergency. ATF and DEA requested this third extension.
                                                                              1



22          The government’s first extension for all federal seizing agencies was from March 13,

23 2020, to, and including, May 14, 2020, and its second extension for all federal seizing

24

25  The Federal Bureau of Investigation, the United States Postal Inspection Service, the
     1

   Internal Revenue Service within the Department of the United States Treasury, the United
26 States Secret Service, the Customs and Border Protection, and the Immigration and Custom
   Enforcement within the Department of Homeland Security have specifically stated they do
27 not request a third extension. Even though they are not completely opened, they have

28 arranged for some percentage of personnel to attempt to meet the administrative
   requirements.
              Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 2 of 12



 1   agencies was from May 15, 2020, to, and including, July 14, 2020. Motion, ECF Nos. 1, 4.

 2   This Court ordered the extensions of time. ECF Nos. 8, 9.

 3           This application is based on the attached memorandum of points and authorities.

 4                     MEMORANDUM OF POINTS AND AUTHORITIES

 5   I. STATEMENT OF FACTS

 6           ATF and DEA of the United States Department of Justice (DOJ) with authority to

 7   seize property, to commence administrative forfeiture proceedings, and to forfeit property

 8   administratively need a third extension of time. Forfeiture statutes and regulations govern

 9   the seizures, the forfeitures administratively, and the remission or mitigation of DOJ

10   forfeitures. 2

11           For ATF and DEA administrative written notices generally have not been mailed

12   out since the shutdown. DEA plans to enter phase one by opening on July 13, 2020, at 25%

13   strength. DEA fears that when one of the employees tests positive for COVID-19, DEA will

14   close the building again. DEA hopes that the 25% strength will work as efficiently as

15   possible with the back log and the ongoing cases as they come in. Because of the mailroom

16   shutdowns, mail has not been opened and processed. ATF has given no indication when it

17   will implement phase 1.

18           Generally, matters with the 60-day deadlines were not mailed to potential claimants

19   since the shutdown. The mail with potential administrative claims has not been opened,

20   determined, or processed since the shutdown. DEA and ATF have not sent referrals to the

21   USAO since the shutdown because they do not know whether or not they have matters to

22   send to the USAO from the mail. The 90 day requirement to file a civil forfeiture in rem

23   action timely cannot be met. Most of this process is mail, not electronic, even though the

24   seizing agencies provide claimants the option of electronic process. DEA and ATF handle

25   the majority of the 27,500 to 31,700 DOJ administrative forfeitures each year. These

26

27   2
      28 C.F.R. Parts 8 and 9; 18 U.S.C. §§ 545, 548, 550, 924, 981-985, 1963, 2253-2254, 2344,
     2428; 19 U.S.C. §§ 1602-1621; 21 U.S.C. §§ 853 and 881; 31 U.S.C. § 5317; and numerous
28   other forfeiture statutes.
                                                  2
             Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 3 of 12



 1   administrative forfeitures generate massive amounts of paperwork and require the regular,

 2   close physical interaction among office personnel in each agency’s headquarters to prepare

 3   notice letters, correction letters, denial letters, the mailing envelopes for all of those letters,

 4   and the preparation of notice by publication for each forfeiture on the government’s

 5   dedicated forfeiture website (www.forfeiture.gov). In addition, these employees physically

 6   handle large volumes of mail from the public on a daily basis, including hand-written letters,

 7   claims, petitions for remission or mitigation, and requests for reconsideration. Although the

 8   seizing agencies are capable of processing claims and petitions submitted electronically, the

 9   overwhelming majority of all submissions (approximately 85%) still come through the mail.

10          On March 13, 2020, President Trump declared a national emergency, effective as of

11   March 1, 2020, due to the Novel Coronavirus Disease (COVID-19) pandemic. To allow

12   federal employees and contractors to engage in social distancing to slow the spread of the

13   virus, on March 15, 2020, United States Attorney General William Barr implemented a

14   "maximum telework" policy, including all Department of Justice law enforcement

15   components. The Departments of Homeland Security and Treasury, and/or the agencies

16   within the scope of this request similarly ordered their employees to maximize telework. As

17   a result, virtually all asset forfeiture employees working in the headquarters facilities of the

18   Agencies in and around Washington, DC are teleworking. Both forfeiture attorneys and the

19   forfeiture unit staff in this USAO are teleworking.

20          Undersigned AUSA contacted the numerous forfeiture seizing agencies to determine

21   the number of matters or cases to which this and other extensions of time would apply for

22   each agency related to the District of Nevada. DEA and ATF still cannot answer that

23   question and need the third extension. 3 The rest of the agencies do not the extension and are

24   addressing these matters as quickly as possible.

25          This Court has filed numerous COVID-19 general orders to protect people working

26   at and coming to this Court. The Nevada Governor has authorized phase 1 and phase 2 but

27
     3
      Exhibits 1-7 attached to ECF No. 1 are incorporated herein by reference as if fully set forth
28   herein. See LR IA 10-3.
                                                 3
             Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 4 of 12



 1   has warned that if the business do not follow the procedures and if the COVID-19 continues

 2   to increase he will pull back on the phases. During this time period, DEA starts Phase One

 3   on Monday, July 13, 2020, at 25%. ATF does not know when Phase One will begin.

 4          In the United States as of July 7, 2020, approximately 3,097,084 people have been

 5   tested positive for the coronavirus and approximately 133,972 people have died.4

 6   II. ARGUMENT

 7   A. Forfeiture Law

 8          With limited exceptions,5 the provisions of the Civil Asset Forfeiture Reform Act of

 9   2000 (CAFRA), Public Law 106-185, 114 Stat. 202, govern most aspects of federal

10   administrative forfeitures and judicial forfeitures. For administrative forfeiture proceedings,

11   CAFRA requires statutory deadlines for ATF and DEA to send written administrative

12   notices by first class mail; by certified mail, return receipt requested; or commercial delivery

13   with confirmation receipts to potential individuals or entities who may have an interest in

14   the seized asset: 60-days from the date of seizure for federal seizures and 90-days from the

15   date of state or local law enforcement agencies’ seized property and requested federal

16   government to adopt the seized property. 6

17          In addition to, or instead of, submitting an administrative claim, a party may submit

18   an administrative petition for remission or mitigation of the forfeiture that is described in the

19   notice letter that most likely commences the administrative forfeiture proceeding, and must

20   be submitted to the agency in a similar manner to an administrative claim.7

21
     4
       worldometers.info/coronavirus/country/us and worldometers.info/ coronavirus.
22   5
       18 U.S.C. § 983(i)(2); United States v. 144,744 pounds of Blue King Crab, 410 F.3d 1131, 1134
23   (9th Cir. 2005); United States v. 1996 Freightliner FLD Tractor, 634 F.3d 1113, 1115 n.3 (9th
     Cir. 2011) and 1117-18 and n.2 (J. Thomas, concurring opinion).
24   6
       18 U.S.C. § 983(a)(1)(A)(i) and (iv); 18 U.S.C. § 981(d); 19 U.S.C. §§ 1602 et seq., 1607,
     1609; United States v. Real Prop. Located at 475 Martin Lane, Beverly Hills, Cal., 545 F.3d 1134,
25   1141 (9th Cir. 2008); United States v. $11,500.00 in U.S. Currency, 710 F.3d 1006, 1015 (9th
26   Cir. 2013); Omidi v. United States, 851 F.3d 859, 860-61 (9th Cir. 2017); see United Sates v.
     Castro, 78 F.3d 453, 454-55 (9th Cir. 1996) (explaining the mailing of notice to potential
27   claimants to contest administrative forfeiture or request remission or mitigation).
     7
       19 U.S.C. §§ 1607, 1613, 1618; see United States v. $8,850 in U.S. Currency, 461 U.S. 555,
28   557-61, 566 (1983) (discussing administrative petitions for remission or mitigation before
                                                       4
             Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 5 of 12



 1          The federal law enforcement seizing agencies’ headquarter supervisors can extend

 2   the time to send written administrative notices once for 30 days. 8 The government can move

 3   for extensions of time, and the court may extend the time for the federal agencies to send

 4   written administrative notices in increments of 60 days. 9 Some nonexclusive reasons are:

 5      if there is reason to believe that notice may have an adverse result, including-(i)
         endangering the life or physical safety of an individual; (ii) flight from prosecution; (iii)
 6      destruction of or tampering with evidence; (iv) intimidation of potential witnesses; or (v)
        otherwise seriously jeopardizing an investigation or unduly delaying a trial.10
 7

 8          The administrative forfeiture proceedings probably commence when the government

 9   provides administrative notice.11 A person claiming an interest in the seized property has 35

10   days after receiving the written administrative notice to file an administrative claim. If it is

11   not received, a person must file an administrative claim within 30 days after the last

12   publication notice date.12

13          When an administrative claim is filed with ATF and DEA contesting the

14   administrative forfeiture, ATF and DEA must send by email or mail the matter to the

15   appropriate USAO who has 90 days to decline the matter, to request an extension of time to

16   investigate it further, to file a civil forfeiture action, or to obtain an Indictment with a

17   forfeiture allegation and to preserve the seized assets. 13 The USAO can request extensions of

18   initiating a civil forfeiture in rem action in district court); Castro, 78 F.3d at 454-55
19   (explaining the mailing of notice to potential claimants to contest administrative forfeiture
     or request remission or mitigation) ; United States v. $46,588 in U.S. Currency, 103 F.3d 902,
20   903, 905, and n.2 (9th Cir. 1996) (claimant both contested the administrative forfeiture and
     petitioned the remission or mitigation based on the federal seizing agent’s written notice).;
21   Conservation Force v. Salazar, 646 F.3d 1240, 1242-43 (9th Cir. 2011) (mailing of notice to
     potential claimants to contest administrative forfeiture or request remission or mitigation)
22   8
       18 U.S.C. § 983(a)(1)(B); United States v. $140,000 in U.S. Currency, No. 06-CV-3247, 2007
23   WL 2261650, 2-4 (E.D.N.Y. Aug. 2, 2007).
     9
       18 U.S.C. § 983(a)(1)(C); 475 Martin Lane, 545 F.3d at 1141-42.
24   10
         18 U.S.C. § 983(a)(1)(D); United States v. Alverez-Tejeda, 491 F.3d 1013, 1016-17, 1018 (9th
     Cir. 2007); $140,000 in U.S. Currency, 2007 WL 2261650, 2-3 and n.10.
25   11
         18 U.S.C. § 983(a)(1)(A)(i); United States v. $80,180 in U.S. Currency, 303 F.3d 1182, 1186
26   n.6 (9th Cir. 2002).
     12
         18 U.S.C. § 983(a)(2)(A) and (B); 475 Martin Lane, 545 F.3d at 1141; Omidi, 851 F.3d at
27   860; Okafor v. United States, 846 F.3d 337, 339 (9th Cir. 2017).
     13
        18 U.S.C. § 983(a)(3)(A), (B), and (C); 475 Martin Lane, 545 F.3d at 1141; Omidi, 851 F.3d
28   at 860; Okafor, 846 F.3d at 339.
                                                        5
             Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 6 of 12



 1   time to the 90-day deadline to file the civil forfeiture in rem complaints, and the court may

 2   extend the time period based on good cause shown or upon the parties’ agreement.14

 3   B. Application of the Forfeiture Law

 4          1. Extension of time for mailing 60 day or 90 day written administrative notices to
     potential claimants.
 5

 6          This Court should grant the 60 day extension of time for the law enforcement

 7   agencies’ employees to mail written notice to potential claimants in administrative cases

 8   based on the following facts and reasons. The law enforcement agencies’ employees were

 9   sent home for their protection to protect them and their families from COVID-19. Sending

10   them home and closing down the mailroom until further notice prevents the employees to

11   meet the CAFRA requirements of written notice to potential claimants of the seized assets. 15

12          One of the Congressional reasons for an extension of time is if mailing the written

13   notice would endanger “the life or physical safety of an individual.”16 Requiring the federal

14   law enforcement agencies’ employees to work regularly and closely in physical contact with

15   each other, handling large volumes of mail from the public on a daily basis, including

16   claims, petitions for remission or mitigation, requests for reconsideration, and hand-written

17   letters; and preparing written notices to mail to potential claimants, responding by mail to

18   all of the incoming mail, and mailing the filed administrative claims with probable cause

19   statements about the matter to the USAO would endanger their lives with COVID-19.

20          The UASO must file the complaints for forfeiture in rem 90 days after the claim is

21   administratively filed. Since the seizing federal law enforcement agencies’ employees, to

22   protect themselves and their families, cannot process the incoming mail to know if potential

23   claimants filed administrative claims, the employees cannot forward the administrative

24   claims with probable cause statements to USAO, and the USAO cannot file civil forfeiture

25   complaints within 90 days of filing the administrative claim. These reasons are good cause

26   14
        18 U.S.C. § 983(a)(3)(A); 475 Martin Lane, 545 F.3d at 1139, 1141-44, 1147.
27   15
        18 U.S.C. § 983(a)(1)(A)(i) and (iv); 18 U.S.C. § 981(d); 19 U.S.C. §§ 1602 et seq., 1607,
     1609.
28   16
        18 U.S.C. § 983(a)(1)(D).
                                                    6
             Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 7 of 12



 1   shown. Since the employees cannot process the incoming mail, the USAO cannot arrange

 2   for the parties to agree to extend the 90-day filing deadline because ATF, DEA, and the

 3   USAO do not know if administrative claims were filed and by whom.17

 4          The only option the USAO has for the extension of time is good cause to ensure the

 5   federal law enforcement agencies’ employees and their families are not endangered by the

 6   unprecedented COVID-19 (not since the Spanish Flu in 1918 and 1919). Although the

 7   extension for filing the civil forfeiture complaints can be longer than 60 days, the

 8   government decided it is best to obtain extension times for 60 day increments for both

 9   administrative CAFRA requirements and the civil judicial CAFRA requirements.

10   2. The Application of the Fifth Amendment Due Process Clause

11          One may erroneously argue this extension of time will violate the Due Process

12   Clause of the Fifth Amendment. It do not.

13          In $8,850, the government delayed filing a civil forfeiture in rem action against the

14   $8,850 for 18 months. 18 In $8,850, Vasquez argued the government’s delay in filing a civil

15   forfeiture action “violated her due process right to a hearing at a meaningful time[.]”19 The

16   United States Supreme Court adopted and applied the four part balancing test of Barker,20

17   determining the Fifth Amendment Due Process Clause was not violated.21

18          The four part Barker test weighs the “length of delay, the reason for the delay,” the

19   claimants assertion of their rights, and prejudice to the claimants.22 “[D]ue process is flexible

20   and calls for such procedural protections as the particular situation demands.”23 The flexible

21   Barker analysis “is … an appropriate inquiry for determining whether the flexible

22   requirements of due process have been met.”24 None “of these factors is a necessary or

23   17
        18 U.S.C. § 983(a)(3)(A); 475 Martin Lane, 545 F.3d at 1139, 1141-44, 1147.
24   18
        United States v. $8,850, 461 U.S. 555, 556, 564-69 (1983).
     19
        Id. at 562. (quotation marks omitted; brackets added) (quoting Fuentes v. Shevin, 407 U.S.
25   67, 80 (1972), quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).
26
     20
        Barker v. Wingo, 407 U.S. 514, 530-35 (1972).
     21
        $8,850, 461 U.S. at 567.
27
     22
        Id. at 564 (citation omitted).
     23
        Id. (brackets added) (quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)).
28   24
        Id. at 564-65 (ellipsis added).
                                                      7
              Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 8 of 12



 1   sufficient condition for finding unreasonable delay.” 25 These “elements are guides in

 2   balancing the interests of the claimant and the Government to assess whether the basic due

 3   process requirement of fairness has been satisfied in a particular case.”26

 4           The first element or the triggering event is the length of the delay. No set time of

 5   delay is presumptively improper. It depends on each case’s facts and circumstances. The

 6   seizing law enforcement agencies’ employees cannot send out written administrative notice,

 7   cannot open the incoming mail, and cannot forward the administrative claims with probable

 8   cause statements without endangering their lives or physical safety. Since the Fifth

 9   Amendment Due Process Clause is flexible, this situation to prevent endangering lives

10   requires flexibility. 27

11           Congress provided in the forfeiture statutes that flexibility, as explained above, with

12   the 60 or 90 day rule of providing notice to potential claimants, including extensions of time

13   at 60 day increments for statutory reasons. The government asks for the 60 day extension of

14   time. Congress also provided that flexibility as good cause to extend the time for the seizing

15   agencies to send notice to the USAO and the USAO to file civil forfeiture complaints within

16   90 days of the administrative claim filed with the seizing agency. The requested length of

17   delay, if this extension is granted, is 60 days. The delay is not “significant.” 28

18           The second element is the government’s justification for the delay.29 Some of the

19   facts under this part are the time to investigate, to decide whether to forfeit the money or to

20   return it, to avoid burdensome and unnecessary judicial forfeitures, and to spare

21   simultaneous litigation for the parties. 30 This application is to avoid endangering the lives of

22   seized law enforcement agencies’ employees. The requested length of delay, if this extension

23   is granted, is 60 days. The government’s requested delay is justified.31

24
     25
        Id. at 565.
25   26
        Id.
26
     27
        Id. at 564.
     28
        Id. at 565.
27
     29
        Id.
     30
        Id. at 565-67.
28   31
        Id. at 567-68.
                                                      8
             Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 9 of 12



 1          “The third element … is the claimant’s assertion of the right to a judicial hearing.”32

 2   The government does not know when, who, and how many potential administrative

 3   claimants have filed administrative claims for judicial forfeitures since the government

 4   employees cannot send written notices in the mail and cannot open the mail without

 5   endangering their lives. 33 The government has no way of knowing if administrative claims

 6   have been filed and does not know how to apply this element under these circumstances.

 7          “The [fourth] element is whether the claimant has been prejudiced by the delay.”

 8   “The primary inquiry here is whether the delay has hampered the claimant in presenting a

 9   defense on the merits, through, for example, the loss of witnesses or other important

10   evidence.” “Such prejudice could be a weighty factor indicating that the delay was

11   unreasonable.”34 The government’s application will not prejudice and will not hamper the

12   potential administrative claimants from presenting a defense on the merits since the

13   government requests, and if this Court grants, this 60 day extension. The delay is in line

14   with the fair execution of justice. In Barker, the United States Supreme Court held that “well

15   over” a 5-year delay with only seven months of “strong” justification did not violate a

16   constitutional protection.35 When applying these four elements, the Ninth Circuit Court

17   found the delays did not violate the Fifth Amendment Due Process Clause.36

18          When applying the four part balancing test, two of the four elements of the Barker

19   balancing analysis weigh in favor of the government. Two of the four elements are not

20

21   32
        Id. at 568 (ellipsis added).
     33
        See id. at 569.
22   34
        Id. (brackets added).
23
     35
        Barker, 407 U.S. at 530-36.
     36
        United States v. Approximately $1.67 Million (U.S.) in Cash, Stock, & Other Valuable Assets, 513
24   F.3d 991, 1000-02 (9th Cir. 2008) (holding a 58-month delay did not violate due process);
     United States v. $292,888.04, 54 F.3d 564, 566-67 (9th Cir. 1995) (holding a 30-month delay
25   did not violate due process); United States v. $874,938 U.S. Currency, 999 F.2d 1323, 1325-26
26   (9th Cir. 1993) (holding an 11-month delay did not violate due process); United States v.
     $47,980 in Canadian Currency, 804 F.2d 1085, 1088-89 (9th Cir. 1986) (holding a 14-month
27   delay did not violate due process), cert. denied, 481 U.S. 1072 (1987); United States v. 295 Ivory
     Carvings, 726 F.2d 529, 531 (9th Cir. 1984) (holding a 19-month delay did not violate due
28   process).
                                                       9
             Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 10 of 12



 1   known under these circumstances. The government will cause no due process violation to

 2   potential administrative claimants by requesting this 60 day extension of time and will not

 3   violate the Fifth Amendment Due Process Clause of the United States Constitution.

 4          One may erroneously argue the Ninth Circuit pre-CAFRA cases and pre-$8,850 37

 5   cases should apply to the serving of the administrative written notices and filing civil

 6   forfeiture in rem actions, including the circumstances of this request. These cases decided

 7   the forfeiture statutes as applied to the facts violated the Fifth Amendment Due Process

 8   Clause using the forfeiture statute words: immediately, promptly, and forthwith. The

 9   reasons were the forfeiture statutes at that time did not provide specific times for the seizing

10   law enforcement agencies’ employees to perform the administrative duties and the USAOs

11   to bring civil forfeiture in rem actions. The forfeiture statutes did not include grounds to

12   obtain extensions of time. The Ninth Circuit held these pre-CAFRA cases no longer applied

13   when the United States Supreme Court reversed the Ninth Circuit decision of $8,850. 38

14          These pre-CAFRA and pre-Ninth Circuit cases were reversed or abrogated by $8,850

15   where the United States Supreme Court chose a Fifth Amendment Due Process analysis.

16   Additionally, when Congress passed the CAFRA forfeiture laws, it set specific times for

17   administrative forfeitures to be accomplished, providing nonexclusive reasons for extensions

18   of time to perform the administrative requirements and set specific times to file civil

19   forfeiture in rem actions when administrative claims are filed, providing two reasons for

20   extensions of time to file the civil forfeiture in rem actions.

21

22

23
     37
       United States v. $8,850, 461 U.S. 555, 567 (1983).
     38
       United States v. One 1972 Mercedes-Benz 250, 545 F.2d 1233, 1236 (9th Cir. 1976); United
24   States v. One 1970 Ford Pickup, 564 F.2d 864, 865 (9th Cir. 1977); United States v. $8,850 in
     U.S. Currency, 645 F.2d 836 (9th Cir. 1981), reversed by United States v. $8,850 in U.S. Currency,
25   461 U.S. 555 (1983); United States v. 47,980 in Canadian Currency, 689 F.2d 858 (9th
26   Cir.1982), withdrawn, 726 F.2d 532 (9th Cir.1984) (citing to United States v. $8,850 in U.S.
     Currency, 461 U.S. 555 (1983)); United States v. Von Neumann, 660 F.2d 1319, 1324 (9th Cir.
27   1981), vacated, 462 U.S. 1101 (1983) (citing to United States v. $8,850 in U.S. Currency, 461
     U.S. 555 (1983)); United States v. Two Hundred Ninety-Five Ivory Carvings, 689 F.2d 850, 854
28   (9th Cir. 1982).
                                                     10
             Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 11 of 12



 1          The government distinguishes one more case. In 2,164 Watches, 39 the Ninth Circuit

 2   interpreted Rules E(4)(a) and C(3) of the Supplemental for Rules of Admiralty or Maritime

 3   Claims and Asset Forfeiture Actions (Supplemental) concerning forthwith service of

 4   process. The Ninth Circuit found that after the government filed a complaint for forfeiture in

 5   rem and the court issued the summons and warrants of arrests in rem, the government did

 6   not execute the summons and warrant of arrest in rem on the watches until 76 days after

 7   they were issued. The government finished the “service of process” by publishing “notice in

 8   a newspaper of general circulation.” “The reason for the delay was that a national budgetary

 9   crisis prevented many government agencies, including the Customs Service, from incurring

10   expenditures from the start of the fiscal year (Oct. 1, 2000) until the budget issue was

11   resolved (Jan. 5, 2001).” 40

12          The Ninth Circuit held the service of process was not completed forthwith under

13   Supplemental E(4)(a) as did the district court. The Ninth Circuit vacated the district court’s

14   other rulings as to jurisdiction and prejudice and remanded the case for the district court to

15   consider if dismissing the civil forfeiture complaint would prejudice the government.41

16          The government distinguishes 2,164 Watches factually. The government has not filed

17   a complaint and failed to perform service of process. This application addresses the seizing

18   law enforcement agencies’ mailing of written administrative notice to potential claimants,

19   sorting incoming mail, and providing written notice to the USAO to file a civil forfeiture

20   complaint with this Court, the maximum telework policy, and the Nevada Governor’s and

21   other Governors’ stay at home order due to the threat of death from COVID-19.

22          The government distinguishes 2,164 Watches legally. This decision was pre-

23   Supplemental Rule G that separated civil in rem forfeiture actions from admiralty and

24   maritime rules. Supplemental Rule G(3)(c) provides different words than forthwith,

25

26
     39
        United States v. 2,164 Watches, 366 F.3d 767 (9th Cir. 2004).
     40
        Id. at 769-73.
27
     41
        Id. at 770-73 (citing pre-CAFRA cases that were not civil forfeiture actions but were
     admiralty negligence libel suits under 46 U.S.C. § 742, and one of the cases was after $8,850
28   but the opinion did not reference $8,850, a civil forfeiture in rem case).
                                                     11
               Case 2:20-cv-00862-MMD Document 16 Filed 07/29/20 Page 12 of 12



 1   immediate, and promptly for service of process. It uses “as soon as practicable” with some

 2   exceptions, including good cause.42 COVID-19 is good cause not to serve process. Since this

 3   request does not address service of process of filed civil forfeiture complaints and summons

 4   and warrants for arrest in rem, 2164 watches does not apply to this case.

 5   III. CONCLUSION

 6            Based on the foregoing reasons, this Court should grant this 60-Day extension of

 7   time from July 15, 2020, to, and including, September 13, 2020, for ATF and DEA (1) to

 8   commence administrative forfeiture proceedings and (2) to process and to send filed

 9   administrative claims to the United States Attorney’s Office for the District of Nevada and

10   (3) for the USAO to file civil forfeiture in rem actions within 90 days of the filed

11   administrative claim with the federal seizing agency.

12            Dated: July 7, 2020.
                                                         NICHOLAS A. TRUTANICH
13                                                       United States Attorney
14                                                       /s/ Daniel D. Hollingsworth
                                                         Daniel D. Hollingsworth
15                                                       Assistant United States Attorney
16

17

18                                                       IT IS SO ORDERED:
19

20

21                                                       United States Chief Judge Du
22                                                       DATED:       July 28, 2020
23

24

25

26

27

28   42
          Supplemental Rule G(3)(c).
                                                    12
